Affirm in part; and reverse in part; Opinion Filed October 12, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00859-CV

                      LAWRENCE P. PITTS, Appellant
                                 V.
      THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL
    ASSOCIATION FKA THE BANK OF NEW YORK TRUST COMPANY N.A. AS
       SUCCESSOR TO JPMORGAN CHASE BANK, N.A., AS TRUSTEE FOR
    RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC., MORTGAGE ASSET-
   BACKED PASS-THROUGH CERTIFICATES SERIES 2005-RP2; OCWEN LOAN
     SERVICING, LLC; AND MACKIE WOLF ZIENTZ & MANN, P.C. Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-15415

                                          OPINION
                            Before Justices Myers, Evans, and Brown
                                    Opinion by Justice Myers
       This case concerns whether a lender conclusively proved it had abandoned an acceleration

of the maturity date of a loan. Lawrence P. Pitts appeals the trial court’s judgment in favor of The

Bank of New York Mellon Trust (the Bank), its loan servicer, Ocwen Loan Servicing, LLC, and

the law firm representing Ocwen in servicing loans, Mackie Wolf Zientz & Mann, P.C. Pitts brings

two issues on appeal contending the trial court erred by granting the Bank’s motion for summary

judgment on his suit for declaratory judgment, to quiet title, for fraud, and for violations of the

Texas Finance Code. In the first issue, Pitts contends the trial court erred by granting appellees’

motion for summary judgment on his cause of action for declaratory judgment. In the second
issue, Pitts contends the trial court erred by granting appellees’ motion for summary judgment on

his suit to quiet title to the property and on his claims for fraud and violations of the Texas Finance

Code. We affirm the trial court’s judgment as to Pitts’s claim for violations of the Texas Finance

Code, but we reverse the trial court’s judgment and remand the case for further proceedings as to

Pitts’s other claims.

                                                           BACKGROUND

           In 1994, Pitts’s company, Castle Mortgage Corporation, borrowed $152,800 from Home

Savings of America, FSB, for the purchase of a house. The note required Castle Mortgage to make

monthly payments on the note until the due date of October 15, 2034, when all sums due had to be

paid in full. The note was secured by a deed of trust on the house. In 2007, Castle Mortgage

transferred the property to Platinum Funding Solutions LLC, of which Pitts is the director. In

2016, Platinum Funding Solutions transferred the property to Pitts. The note was transferred from

the original lender to various entities until it was transferred to its current holder, the Bank.

           Castle Mortgage’s last payment was on September 15, 2010.                                              Pitts alleged that on

December 17, 2010, the servicer of the loan at that time sent Castle Mortgage a letter stating the

maturity date of the loan was accelerated.1 Castle Mortgage did not pay the amount due, but the

holder of the note did not foreclose on the deed of trust. On September 1, 2013, Ocwen became

the loan servicer. Beginning that month, Ocwen sent monthly statements to Castle Mortgage that

stated the “Total Amount Due” was the amount of the missed payments plus late charges and fees.

The monthly statements did not state the amount due was the full outstanding amount of the loan.

Beginning in May 2014, Ocwen also sent “Delinquency Notice[s]” to Castle Mortgage. The

delinquency notices said Castle Mortgage was late on the mortgage payments and warned that




      1
        There is no summary judgment evidence of whether or when this first acceleration occurred, but appellees did not dispute Pitts’s allegation
that acceleration of the maturity date occurred on December 17, 2010.

                                                                      –2–
“[f]ailure to bring your loan current may result in fees and foreclosure—the loss of your home.”

The notices also set forth an amount less than the full amount of the loan and said, “You must pay

this amount to bring your loan current.” On March 31, 2015, Ocwen sent Castle Mortgage notice

of default and of the Bank’s intent to accelerate the loan. On January 26, 2016, Ocwen sent Castle

Mortgage notice that the maturity date of the loan had been accelerated and that all unpaid principal

and interest was due.

       On December 2, 2016, Pitts filed this lawsuit seeking declarations that the Bank had no

right to foreclose because the deed of trust was invalid, void, and unenforceable, that foreclosure

was barred by the statute of limitations, and demanding that the cloud on Pitts’s title to the property

be removed. Pitts also brought causes of action for fraud and violations of section 392.304 of the

Texas Finance Code for appellees’ representations that the debt was not barred by limitations and

that they had the legal authority to foreclose on the property when they knew they could not. See

TEX. FIN. CODE ANN. § 392.304 (West 2006). The Bank and Ocwen filed a counterclaim against

Pitts seeking declaratory judgment that foreclosure on the property was not time barred and that

the “December 17, 2016 [sic] acceleration was rescinded.” They also requested an award of

attorney’s fees.

       Appellees moved for summary judgment, asserting that the 2010 acceleration had been

abandoned by the monthly statements’ and delinquency notices’ requests for payment of less than

the full accelerated amount. They also asserted that the cause of action under the Finance Code

should be dismissed because the loan to Castle Mortgage was a commercial loan and section

392.304 protects consumers, not commercial borrowers.

       The trial court granted appellees’ motion for summary judgment and ordered that Pitts take

nothing on his claims. The trial court’s judgment did not directly address appellees’ counterclaims,

but the judgment did state, “This order fully and finally disposes of all parties and claims and may

                                                 –3–
be appealed.” See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 192–93, 206 (Tex. 2001)

(statement in otherwise-interlocutory judgment that it “finally disposes of all parties and all claims

and is appealable” makes judgment final because “it states with unmistakable clarity that it is a

final judgment as to all claims and all parties”).

                                    SUMMARY JUDGMENT

       The standard for reviewing a traditional summary judgment is well established. See

McAfee, Inc. v. Agilysys, Inc., 316 S.W.3d 820, 825 (Tex. App.—Dallas 2010, no pet.). The

movant has the burden of showing that no genuine issue of material fact exists and that it is entitled

to judgment as a matter of law. TEX. R. CIV. P. 166a(c). In deciding whether a disputed material

fact issue exists precluding summary judgment, evidence favorable to the nonmovant will be taken

as true. Nixon, 690 S.W.2d at 549; In re Estate of Berry, 280 S.W.3d 478, 480 (Tex. App.—Dallas

2009, no pet.). Every reasonable inference must be indulged in favor of the nonmovant and any

doubts resolved against the motion. City of Keller v. Wilson, 168 S.W.3d 802, 824 (Tex. 2005).

We review a summary judgment de novo to determine whether a party’s right to prevail is

established as a matter of law. Dickey v. Club Corp., 12 S.W.3d 172, 175 (Tex. App.—Dallas

2000, pet. denied).

                 STATUTE OF LIMITATIONS ON INSTALLMENT NOTE

       In his first issue, Pitts contends the trial court erred by granting appellees’ motion for

summary judgment on his claims for declaratory judgment. Pitts asserted that appellees’ right to

foreclose on the property was barred by the statute of limitations.

       Section 16.035 of the Civil Practice and Remedies Code provides:

       (a) A person must bring suit for the recovery of real property under a real property
       lien or the foreclosure of a real property lien not later than four years after the day
       the cause of action accrues.

       ....


                                                 –4–
          (d) On the expiration of the four-year limitations period, the real property lien and
          a power of sale to enforce the real property lien become void.

          (e) If a series of notes or obligations or a note or obligation payable in installments
          is secured by a real property lien, the four-year limitations period does not begin to
          run until the maturity date of the last note, obligation, or installment.

TEX. CIV. PRAC. & REM. CODE ANN. § 16.035 (West 2002). Thus, “default does not ipso facto

start limitations running on the note.” Holy Cross Church of God in Christ v. Wolf, 44 S.W.3d
562, 566 (Tex. 2001). Instead, the holder’s cause of action accrues when the note reaches its

maturity date or the holder exercises its option to accelerate the note’s maturity date. Id. The

holder may abandon2 the acceleration. See id. “If acceleration is abandoned before the limitations

period expires, the note’s original maturity date is restored and the noteholder is no longer required

to foreclose within four years from the date of acceleration.” Bracken v. Wells Fargo Bank, N.A.,

No. 05-16-01334-CV, 2018 WL 1026268, at *3 (Tex. App.—Dallas Feb. 23, 2018, pet. denied)

(mem. op.) (quoting Leonard v. Ocwen Loan Servicing, L.L.C., 616 F. App’x. 677, 679 (5th Cir.

2015) (per curiam)). There is no single form an abandonment may take. “In the absence of an

express notice of rescission of acceleration, the lender may show abandonment of acceleration by

conduct.” Id. Abandonment of acceleration is based on the law of waiver. Farmehr v. Deutsche

Bank Nat’l Trust Co., No. 05-17-00563-CV, 2018 WL 2749634, at *2 (Tex. App.—Dallas May

31, 2018, no pet.) (mem. op.); Bracken, 2018 WL 1026268, at *5. Under Texas law, the elements

of waiver include: (1) an existing right, benefit, or advantage held by a party; (2) the party’s actual

knowledge of its existence; and (3) the party’s actual intent to relinquish the right, or intentional

conduct inconsistent with the right. Farmehr, 2018 WL 2749634, at *2; Bracken, 2018 WL
1026268, at *5.




      2
        Cases refer to “waiver,” “abandonment,” and “rescission” of acceleration of a loan’s maturity date. The usage appears synonymous. See
also TEX. CIV. PRAC. & REM. CODE ANN. § 16.038 (West Supp. 2017) (“Rescission or Waiver of Accelerated Maturity Date”).

                                                                   –5–
                                DECLARATORY JUDGMENT

       Appellees moved for summary judgment on Pitts’s declaratory judgment cause of action

on the ground that the Bank had, as a matter of law, abandoned the 2010 acceleration of the loan’s

maturity date within four years of the 2010 acceleration date. Appellees argued the monthly

statements and delinquency notices demanded payment of only the amount of the missed

payments, charges, and fees and not the full accelerated amount of the loan. Therefore, appellees

asserted, the monthly statements and delinquency notices constituted conclusive evidence of

abandonment of the 2010 acceleration.

       All the monthly statements and delinquency notices were sent to Castle Mortgage within

four years of the first acceleration, but the second acceleration of the note occurred outside the

four-year limitations period. Therefore, if the monthly statements and delinquency notices

constituted conclusive proof of abandonment of the 2010 acceleration, then the trial court correctly

granted appellees’ motion for summary judgment. However, if the monthly statements and

delinquency notices did not conclusively establish abandonment of the 2010 acceleration, then the

trial court erred by granting the motion for summary judgment on that ground.

       A noteholder that has accelerated the maturity date of a loan may unilaterally abandon that

acceleration and return the note to its original terms. It may do that through notice to the borrower

that expressly states the holder is abandoning the acceleration. See TEX. CIV. PRAC. & REM. CODE

ANN. § 16.038 (West Supp. 2017). Or, it may do so through other conduct that is inconsistent with

acceleration of the note. For example, in Holy Cross Church of God in Christ v. Wolf, the supreme

court concluded that a noteholder “can abandon acceleration if the holder continues to accept

payments without exacting any remedies available to it upon declared maturity.” 44 S.W.3d at

566–67. However, the supreme court has not addressed whether a holder establishes abandonment

of acceleration as a matter of law when the borrower does not make any payments and the only


                                                –6–
evidence of abandonment is the holder’s notice to a borrower that the amount currently due is less

than the full accelerated balance.

       In Boren v. U.S. National Bank, 807 F.3d 99 (5th Cir. 2015), the Fifth Circuit faced the

question of whether, under Texas law, a lender’s statement that it will accept payment of less than

the full amount owing constitutes conclusive evidence of abandonment of an earlier acceleration

of a loan when the borrowers made no additional payments. In Boren, the borrowers, the Borens,

defaulted on the loan by missing payments, and the bank notified the Borens that it had accelerated

the loan’s maturity date. Id. at 102. Within four years, the bank sent the Borens three notices of

default stating an “amount necessary to bring [the Borens’] loan current” that was less than the full

accelerated amount of the loan. Id. at 103. The notices of default also stated that if the Borens

“did not cure the default within forty five (45) days . . . [the loan servicer would] accelerate the

maturity of date [sic] of the Note and declare all outstanding amounts under the Note immediately

due and payable.” Id. The Borens did not cure the default. Within four years after the first notice

of acceleration, the bank sent the Borens another notice of acceleration. Id. When four years had

elapsed from the first acceleration, the Borens brought suit seeking a declaratory judgment that the

bank’s right to foreclose was barred by limitations. Id. The bank filed a counterclaim for

foreclosure. Id. Both sides moved for summary judgment. The district court concluded the bank

had “through its actions, abandoned its previous acceleration of the debt.” Id. The district court

granted the bank’s motion for summary judgment and denied the Borens’. Id. In reviewing the

district court’s decision, the Fifth Circuit made an “Erie guess” about how the Texas Supreme

Court would determine this situation:

       The Texas Supreme Court would likely hold that a lender may unilaterally abandon
       acceleration of a note, thereby restoring the note to its original condition, in the
       manner that U.S. Bank did in this case: by sending notice to the borrower that the
       lender is no longer seeking to collect the full balance of the loan and will permit the
       borrower to cure its default by providing sufficient payment to bring the note
       current under its original terms.
                                                –7–
Id. at 105. In applying this rule, the Fifth Circuit observed that the bank stated in the notices of

default “that the bank would accelerate the maturity date of the loan if the Borens failed to pay this

amount.” Id. at 106. The court stated that “[t]his notice,” i.e., that the Borens could cure the

default by making payments to bring the loan current under its original terms and that the bank

would accelerate the note if the Borens failed to do so,

       unequivocally manifested an intent to abandon the previous acceleration and
       provided the Borens with an opportunity to avoid foreclosure if they cured their
       arrearage. As a result, the statute of limitations period under § 16.035(a) ceased to
       run at that point and a new limitations period did not begin to accrue until the
       Borens defaulted again and U.S. Bank exercised its right to accelerate.

Id. The Fifth Circuit affirmed the summary judgment for the bank, which means the court

determined the notices of default conclusively established abandonment of the first notice of

acceleration.

       Since the Fifth Circuit’s opinion in Boren, six opinions from Texas courts have applied its

reasoning to determine whether a noteholder had abandoned an earlier acceleration of the note’s

maturity date. See Brannick v. Aurora Loan Servs., LLC, No. 03-17-00308-CV, 2018 WL 3404171

(Tex. App.—Austin July 13, 2018, no pet.) (mem. op.); Farmehr v. Deutsche Bank Nat’l Trust

Co., No. 05-17-00563-CV, 2018 WL 2749634 (Tex. App.—Dallas May 31, 2018, no pet.) (mem.

op.); Nationstar Mortg., LLC v. Landers, No. 12-17-00047-CV, 2018 WL 1737013 (Tex. App.—

Tyler Apr. 11, 2018, no pet.) (mem. op.); Bracken v. Wells Fargo Bank, N.A., No. 05-16-01334-

CV, 2018 WL 1026268 (Tex. App.—Dallas Feb. 23, 2018, pet. denied) (mem. op.); Emmert v.

Wilmington Sav. Fund Soc’y, No. 02-17-00119-CV, 2018 WL 1005002 (Tex. App.—Fort Worth

Feb. 22, 2018, no pet.) (mem. op.); NSL Prop. Holdings, LLC v. Nationstar Mortg., LLC, No. 02-

16-00397-CV, 2017 WL 3526354 (Tex. App.—Fort Worth Aug. 17, 2017, pet. denied) (mem.

op.). The borrowers in these cases asserted limitations barred foreclosure because more than four

years had passed from a notice of acceleration. In each case except Nationstar Mortgage, the


                                                 –8–
noteholder moved for summary judgment on the ground that it had conclusively established

abandonment of the earlier acceleration by sending the borrower a notice of default that (1)

demanded payment of only the past due amounts and not the full accelerated amount and (2) stated

that if the borrower failed to pay the demanded amount, then the maturity date of the note would

be accelerated. See Brannick, 2018 WL 3404171, at *3;3 Farmehr, 2018 WL 2749634, at *3;4

Bracken, 2018 WL 1026268, at *4;5 Emmert, 2018 WL 1005002, at *3;6 NSL Prop. Holdings,

2017 WL 3526354, at *3.7 The courts of appeals concluded that the notice to the borrower



     3
         In Brannick, the court stated:
             Subsequently, in a letter dated April 19, 2013, Nationstar notified Douglas that he was in default and gave him an opportunity
             to cure by paying $146,372.24 (also less than the full amount due) within thirty-five days. The letter further informed
             Douglas of Nationstar’s conditional intent to accelerate the Note and make “the entire sum of both principal and interest due
             and payable” if he failed to cure the default.
Brannick, 2018 WL 3404171, at *3.
     4
         In Farmehr, this Court stated:
             July 28, 2014 Deutsche Bank’s loan servicer sent the Elferses a letter under the heading “DEMAND LETTER—NOTICE
             OF DEFAULT.” The letter stated that (i) the Elferses' mortgage was in default, (ii) the Elferses could cure the default by
             paying within thirty days the past due amounts, late charges, and advances, and (iii) the lender would accelerate the note if
             the Elferses did not pay the cure amount.
Farmehr, 2018 WL 2749634, at *3.
     5
         In Bracken, this Court stated:
             Finally, in February 2011, Wells Fargo sent the Brackens a notice of default and intent to accelerate which informed the
             Brackens that they were in default, that they needed to pay the past-due balance to cure their default, and that failure to cure
             the default within 30 days would result in acceleration of the Loan.
             ....
             [T]he 2011 notice unequivocally manifested an intent to abandon the 2009 acceleration and provided the Brackens with an
             opportunity to avoid foreclosure if they cured their arrearage. Taking as true all evidence favorable to the Brackens and
             indulging every reasonable inference in their favor, we conclude that Wells Fargo conclusively established that it abandoned
             the 2009 acceleration.
Bracken, 2018 WL 1026268, at *4–5.
     6
         In Emmert, the court stated:
             This notice told the Emmerts: (1) that the loan was in default; (2) that Emmert needed to make payments “of all sums
             necessary to bring such loan current according to [its] terms,” which was $67,806.99 plus interest and additional charges; (3)
             that if they failed to cure the default within thirty days, “the Mortgage Servicer will accelerate the maturity date of the Note
             evidencing the loan and declare all sums due thereunder immediately due and payable,” and “[t]he property will then be
             scheduled for foreclosure sale”; and (4) that Emmert had the right to reinstate after acceleration.
Emmert, 2018 WL 1005002, at *3.
     7
         In NSL Property Holdings, the court stated:
             Finally, the letter stated that “[i]f the default is not cured on or before February 26, 2010, the mortgage payments will be
             accelerated with the full amount remaining accelerated and becoming due and payable in full, and foreclosure proceedings
             will be initiated at that time” and “[f]ailure to bring your loan current or to enter into a written agreement by February 26,
             2010 as outlined above will result in the acceleration of your debt.”
NSL Prop. Holdings, 2017 WL 3526354, at *3.



                                                                          –9–
conclusively established the noteholder’s abandonment of the earlier acceleration. See Brannick,

2018 WL 3404171, at *3; Farmehr, 2018 WL 2749634, at *4; Bracken, 2018 WL 1026268, at *5;

Emmert, 2018 WL 1005002, at *3; NSL Prop. Holdings, 2017 WL 3526354, at *5–6. In Nationstar

Mortgage, the borrower moved for summary judgment on its limitations defense, and the

noteholder, citing Boren, asserted it had abandoned the earlier acceleration.8 Nationstar Mortg.,

2018 WL 1737013, at *5. The trial court granted the borrower’s motion for summary judgment,

but the court of appeals reversed, concluding the noteholder’s notices to the borrower raised a fact

question concerning whether the noteholder had abandoned the earlier acceleration. Id. at *7.

            In this case, appellees’ monthly statements and delinquency notices indicated that the Bank

would accept payment of an amount less than the full accelerated balance. But the statements and

notices contained no language similar to that in Boren and the cases following Boren stating that

if Castle Mortgage did not pay the amount demanded, then the loan would be accelerated.

Language stating that the loan would be accelerated is inconsistent with an earlier notice of

acceleration and clearly establishes the noteholder’s abandonment of the earlier acceleration

because, if the noteholder intended to rely on the earlier notice of acceleration, it would not state

that acceleration could occur in the future. Without that language, the monthly statements and

delinquency notices in this case lack one of the two bases for the Fifth Circuit’s conclusion in

Boren that the notices to the borrower conclusively established the noteholder’s abandonment of

an earlier acceleration.



     8
         In Nationstar Mortgage, the court stated:
            The second letter, dated July 31, 2013, notified the Landerses that they were in default of the note and deed of trust. It further
            indicated that their account was due for the July 2009 payment and subsequent payments totaling $209,258.96, an amount
            less than the full amount due on the note. The letter stated as follows:
                  [Y]ou have the right to cure the default by paying the total amount due listed above, within 30 days from the date
                  of this letter. . . . [U]nless we receive full payment of all past-due amounts by the date above, we will accelerate
                  the entire sum of both principal and interest due and payable, and invoke any remedies in the Note and Security
                  Instrument, including but not limited to the foreclosure sale of the property.
Nationstar Mortg., 2018 WL 1737013, at *5.

                                                                         –10–
           Further, the monthly statements and delinquency notices in this case contain language that

is consistent with continued reliance on the earlier acceleration. Each of the monthly statements

stated, “Our records indicate that your loan is in foreclosure. Accordingly, this statement may be

for informational purposes only.” The delinquency notices stated, “Your account has been referred

to an attorney for foreclosure. The first step in this process, the first filing was completed.” Thus,

both the monthly statements and the delinquency notices indicated that the loan was in the process

of being foreclosed. The power of sale in the deed of trust authorized foreclosure of the property

after the holder had “declare[d] all sums secured hereby to be immediately due and payable,” that

is, after the holder had accelerated the note’s maturity date. The language in the monthly

statements and delinquency notices that the loan was in the process of foreclosure indicated that

the loan had already been accelerated and that the noteholder did not intend to abandon the prior

acceleration. Neither Boren nor the six Texas cases following it contained language that the loans

were in the process of foreclosure when the noteholders sent the notices.

            Appellees’ demand for payment of less than the full accelerated amount may have

indicated an intent to abandon the 2010 acceleration. However, the absence of language in the

monthly statements and delinquency notices indicating an intent to accelerate in the future,

combined with the language that the loan was in the process of being foreclosed, raises a genuine

issue of material fact concerning whether appellees had abandoned the prior acceleration.9




     9
        In reaching this conclusion, we considered the effect that a contrary ruling, i.e., that the monthly statements and notices of delinquency in
this case conclusively established abandonment of an earlier acceleration, would have in other circumstances. If a noteholder had accelerated the
loan’s maturity date, sent the statements and notices in this case, and foreclosed within four years of the acceleration without sending another notice
of acceleration, the borrower might sue for wrongful foreclosure asserting foreclosure occurred before the loan was matured. In such a case, the
noteholder would argue that the loan had matured because it had accelerated the maturity date. But the borrower would assert that the statements
and notices conclusively established the noteholder’s abandonment of the earlier acceleration, citing Boren and the cases following it. In such a
case, we have no doubt that the noteholder would assert that Boren and the cases following it do not apply and that there was no abandonment of
the acceleration because (1) the statements and notices lacked language indicating an intent to accelerate in the future, and (2) the statements and
notices stated the loan was being foreclosed, which indicated that the noteholder had not abandoned the earlier acceleration. If appellees in this
case were correct, the noteholder in the hypothetical case might be subject to a summary judgment of liability for wrongful foreclosure.


                                                                       –11–
        We conclude a genuine issue of material fact exists concerning whether appellees

abandoned the 2010 acceleration of the loan’s maturity date. Accordingly, we conclude the trial

court erred by granting appellees’ motion for summary judgment on Pitts’s declaratory judgment

claim. We sustain Pitts’s first issue.

                                         OTHER CLAIMS

        In his second issue, Pitts contends the trial court erred by granting summary judgment on

his claims for suit to quiet title, fraud, and violations of the Texas Finance Code. Except for the

claim for violations of the Finance Code, appellees’ sole ground for summary judgment on these

claims was that they conclusively established they had abandoned the prior acceleration. As

discussed above, appellees failed to prove conclusively they had abandoned the first acceleration.

Therefore, we sustain Pitts’s second issue as to his causes of action for suit to quiet title and fraud.

        On Pitts’s claim for violations of the Finance Code, appellees presented a second ground,

that the statute relied on by Pitts does not apply to Castle Mortgage’s loan because the loan was

not a consumer debt. See FIN. § 392.001(2) (West 2006). On appeal, Pitts asserts the first ground

lacks merit because appellees did not abandon the first acceleration clause, but he does not address

the second ground concerning the statute’s applicability to Castle Mortgage’s loan. Because Pitts’s

arguments on appeal do not address all the grounds for summary judgment on this cause of action,

he cannot show the trial court erred by granting appellees’ motion for summary judgment on this

cause of action. See Malooly Bros., Inc. v. Napier, 461 S.W.2d 119, 121 (Tex. 1970) (party

appealing a summary judgment must attack every ground on which summary judgment could have

been granted in order to obtain a reversal); Clark v. Dillard’s, Inc., 460 S.W.3d 714, 727 (Tex.

App.—Dallas 2015, no pet.) (appellate court may affirm summary judgment on ground not

challenged on appeal). We overrule Pitts’s second issue as to his cause of action for violations of

the Finance Code.


                                                 –12–
                                         CONCLUSION

       We affirm the trial court’s judgment as to Pitts’s cause of action for violations of the Texas

Finance Code, but we otherwise reverse the trial court’s judgment and remand the cause to the trial

court for further proceedings.




                                                   /Lana Myers/
                                                   LANA MYERS
170859F.P05                                        JUSTICE




                                               –13–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 Lawrence P. Pitts, Appellant                        On Appeal from the 116th Judicial District
                                                     Court, Dallas County, Texas
 No. 05-17-00859-CV         V.                       Trial Court Cause No. DC-16-15415.
                                                     Opinion delivered by Justice Myers.
 The Bank of New York Mellon Trust                   Justices Evans and Brown participating.
 Company, National Association FKA the
 Bank of New York Trust Company N.A. as
 successor to JP Morgan Chase Bank, N.A.,
 as Trustee for Residential Asset Mortgage
 Products, Inc., Mortgage Asset-Backed
 Pass-Through Certificates Series 2005-RP2;
 Ocwen Loan Servicing, LLC; and Mackie
 Wolf Zientz & Mann, P.C., Appellees

        In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED in part and REVERSED in part. We AFFIRM the trial court’s judgment as to
appellant Lawrence P. Pitts’s cause of action for violations of the Texas Finance Code, and we
REVERSE the trial court’s judgment in all other respects. We REMAND this cause to the trial
court for further proceedings consistent with this opinion.

        It is ORDERED that appellant Lawrence P. Pitts recover his costs of this appeal from
appellees The Bank of New York Mellon Trust Company, National Association FKA the Bank
of New York Trust Company N.A. as successor to JP Morgan Chase Bank, N.A., as Trustee for
Residential Asset Mortgage Products, Inc., Mortgage Asset-Backed Pass-Through Certificates
Series 2005-RP2; Ocwen Loan Servicing, LLC; and Mackie Wolf Zientz & Mann, P.C.


Judgment entered this 12th day of October 2018.




                                              –14–